          Case 1:12-cr-10264-RGS Document 1181 Filed 05/23/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
                     CRIMINAL ACTION NO. 12-10264-RGS

                         UNITED STATES OF AMERICA
                                        v.
                              THOMAS WALLACE

                       MEMORANDUM AND ORDER ON
                      DEFENDANT’S RENEWED MOTION
                       FOR REDUCTION OF SENTENCE

                                  May 23, 2020

STEARNS, D.J.
      The authority of a trial court to reduce the sentence of a committed
prisoner, unlike in the case of a pretrial detainee, is narrowly circumscribed.
Under 18 U.S.C. § 3582(c)(1)(A), the court may order a compassionate
reduction of sentence only on a finding of “extraordinary and compelling
reasons,” or alternatively, on findings that apply to mostly elderly long-term
inmates suffering from terminal or self-debilitating illnesses who are, as a
result, no longer deemed a threat to the safety of any person or the
community. Wallace does not fit any of the criteria that apply to this second
category of inmate.1

      1 Given the heinous nature of the crimes for which Wallace was
convicted, which involved kidnapping, torture, and extortion, I agree with
the government’s implicit argument that Wallace’s release would pose a
threat to the safety of the community even if he could meet the other
alternative criteria for a compassionate reduction of sentence.
       Case 1:12-cr-10264-RGS Document 1181 Filed 05/23/20 Page 2 of 4




      In his motion (now renewed), 2 Wallace asks that his original 156-
month sentence be reduced to time served because medical staff at Danbury
FCI, where Wallace is confined, “have taken illogical and dangerous actions
in the past month in administering [his] medications for bi-polar disorder
causing him preventable mental instability and anxiety.” Def.’s Mot. (Dkt #
1176) at 1.     Wallace also complains about inadequate psychological
counseling at Danbury FCI, his personal anxiety about the possibility of
contracting the COVID-19 virus, and more specifically, “the failures of the
BOP’s medical staff to provide proper care” in managing his bipolar disease. 3
Id. at 4, 6.
      As is apparent from the allegations set out in Wallace’s Emergency
Motion, the gravamen of his complaint is not that he has any medical
condition that makes him more vulnerable than most inmates to COVID-19,
but an assertion that the failure of prison medical staff to effectively treat his



      2  The court declined to rule on the initial motion (filed April 21, 2020)
for a failure to show the exhaustion of the available administrative remedy (a
request for a reduction of sentence made to the Bureau of Prisons (BOP)),
which the court deemed a jurisdictional requirement. Dkt # 1178. That
showing has since been satisfied. See Dkt # 1179 (April 29, 2020,
determination by the BOP that Wallace is ineligible for compassionate
release).
      3 He also objects to the fact that the BOP (“without an examination”)
abided by his request to discontinue taking Depakote, an antiepileptic drug
that he had been prescribed to control his bipolar disorder, which Wallace
explains made him feel “horrible.” Id. at 4-5.
                                        2
      Case 1:12-cr-10264-RGS Document 1181 Filed 05/23/20 Page 3 of 4




bi-polar disorder amounts to deliberate indifference to his serious medical
needs in violation of his rights under the Eighth Amendment. See Estelle v.
Gamble, 429 U.S. 97, 104 (1976). But see Youngberg v. Romeo, 457 U.S.
307, 323 (1982) (a prisoner’s disagreement with the informed decision of a
medical professional over the proper course of treatment does not raise a
constitutional issue).
      The Emergency Motion thus is improperly brought under §
3582(c)(1)(A), presumably as a means of circumventing the exhaustion
requirements imposed by the Prison Litigation Reform Act (PLRA), 42
U.S.C. § 1997e(a), as a predicate to filing a “conditions of confinement” suit
under 42 U.S.C. § 1983, “or any other Federal law.” See Ross v. Blake, 136
S. Ct. 1850, 1857-1858 (2016) (there is no “special circumstances” exception
to the exhaustion requirement of § 1997e(a)). Because I can foresee no
circumstances under which Wallace at present could be deemed eligible for
compassionate release, I also see no reason for a further hearing on the
matter.4
                                  ORDER
      For the foregoing reasons, the Motion for an Emergency Reduction of

      4 I have carefully read and considered the moving and informative
letter submitted by Wallace’s sister, Tyisha Greenwood, on his behalf. I
have no reason to doubt her sincerity in her willingness to assume custodial
responsibility for her brother, but I am not convinced that living with Ms.
Greenwood and her boyfriend in a secluded trailer park is a practical plan of
supervision, particularly given that both Ms. Greenwood and her boyfriend
have full-time jobs.
                                      3
     Case 1:12-cr-10264-RGS Document 1181 Filed 05/23/20 Page 4 of 4




Sentence is DENIED.
                                 SO ORDERED.

                                 /s/ Richard G Stearns________
                                 UNITED STATES DISTRICT JUDGE




                                    4
